Citation Nr: 0218226	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-13 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.

(The issue of entitlement to service connection for 
tinnitus will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1998 rating decision 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board is undertaking additional development on the 
issue of entitlement to service connection for tinnitus 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the veteran notice and reviewing the response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

The veteran suffers from bilateral hearing loss which is 
related to his period of active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.159.  In light of the following decision, there is no 
prejudice to the veteran by the Board proceeding with 
appellate review at this time without action to comply 
with the additional notice/development provisions of this 
new legislation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Private audiological records reflect that the veteran 
suffers from bilateral mid and high frequency 
sensorineural hearing loss.  In a March 1998 letter, the 
veteran's private audiologist stated it was "likely that 
his [the veteran's] hearing loss is due to his military 
noise exposure, at least in part."

The claims file contains statements and Board hearing 
testimony from the veteran and the veteran's relatives 
essentially verifying the assertions made by the veteran 
regarding noise exposure during service and hearing 
difficulties encountered shortly after service.

While there is no evidence of hearing loss during service, 
the lack of any evidence that the veteran exhibited 
hearing loss during service is not necessarily fatal to 
his claim.  The laws and regulations do not require 
inservice complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes 
that the private audiologist indicated that the most 
likely etiology for the veteran's hearing loss was 
"military noise exposure."  Noise exposure during service 
and hearing difficulties encountered by the veteran after 
service have been at least partially verified by lay 
statements in the claims file.  Further, there is no 
evidence of any acoustic trauma other than that 
experienced by the veteran during his active service.

A review of the record discloses that the RO attempted to 
obtain the veteran's service medical records through the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and that the NPRC stated that the records were 
in a location that was related to the 1973 fire at the 
NPRC.  In cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While a 
reasonable doubt does exist as to the relationship of the 
veteran's hearing loss and his service, by law, all such 
doubt must be resolved in the veteran's favor.  38 C.F.R. 
§ 3.102.  Accordingly, service connection for bilateral 
hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing 
loss is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

